Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                             April 9, 2019




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 50864-8-II

                               Respondent,

        v.                                                    UNPUBLISHED OPINION

 SHAWN JAMES FITZPATRICK,

                               Appellant.


       MAXA, C.J. – Shawn Fitzpatrick appeals his conviction of possession of a controlled

substance – methamphetamine, which arose out of a traffic stop and subsequent search of the car

he was driving. A law enforcement officer pulled over Fitzpatrick for speeding on Interstate 5.

After a controlled substance detection dog alerted to the odor of controlled substances, an officer

obtained a search warrant for the car. During the search the officers discovered

methamphetamine.

       We hold that the trial court did not err in denying Fitzpatrick’s motion to suppress

evidence obtained during the search because (1) the controlled substance detection dog’s sniff

around the car for controlled substance odors was not a “search” because Fitzpatrick did not have

a reasonable expectation of privacy in the air outside the car; (2) the search warrant was

supported by probable cause because the statements in the search warrant affidavit that the

officer/handler and the controlled substance detection dog had extensive training and were
No. 50864-8-II


certified as a canine team established the reliability of the dog’s alert to the odor of controlled

substances; and (3) even assuming that substantial evidence does not support the trial court’s

finding of fact that there can be air flow between the trunk and passenger compartments of a car,

such an error was harmless because the search warrant authorized a search of the entire vehicle

including the trunk.

       Accordingly, we affirm Fitzpatrick’s conviction.

                                               FACTS

       Trooper Kyle Lindemann pulled over Fitzpatrick for speeding as he was traveling on

Interstate 5 in Cowlitz County. There were two passengers in the car. Fitzpatrick admitted that

he was driving without a license and Lindemann placed Fitzpatrick under arrest.

       Woodland police officer Derek Kelley arrived and spoke with one of the passengers,

Dustin German. Both Fitzpatrick and German had warrants based on previous convictions of

possession of controlled substances. Kelley arrested German and found drug paraphernalia,

including a large packet of unused syringes and a possible drug ledger.

       Kelley called Deputy Ness Aguilar to bring his controlled substance detection dog, Kelo,

to perform an exterior sniff check of the car. Aguilar and Kelo began at the front of the car and

proceeded down the driver’s side. Kelo immediately showed an extreme change of behavior and

indicated the detection of controlled substance odor by sitting at the driver’s side open window.

Aguilar and Kelo continued around the vehicle and Kelo sniffed intently at the trunk of the car.

Kelo returned to the driver’s door and window and again sat to indicate the detection of

controlled substance odors. Aguilar and Kelo did a third loop around the car and Kelo again sat

at the driver’s side open window.



                                                  2
No. 50864-8-II


       Law enforcement impounded the car Fitzpatrick was driving and Kelley applied for a

search warrant to search the car, including any compartments or containers inside the vehicle.

Kelley included in his affidavit Aguilar’s statement of his investigation of the exterior of the car

as well as Aguilar and Kelo’s credentials as a canine team.

       In his statement, Aguilar said that he and Kelo had been certified as a canine team in

Washington. Aguilar had completed over 200 hours of classroom and practical training. Aguilar

and Kelo trained about four hours every week. Kelo was trained to detect cocaine, crack

cocaine, heroin, and methamphetamine. When Kelo detected the odor of one of those

substances, his body posture and respirations changed and he stared intently at the source of the

odor. Kelo was trained to sit as close to the source of the odor as possible, and Aguilar was

trained to watch for the changes in Kelo’s behavior.

       A judge approved the search warrant, and Kelley and another officer searched the car.

Kelley found a substantial amount of methamphetamine, a digital scale, and two used glass pipes

in a black box in the trunk of the car.

       The State charged Fitzpatrick with possession of a controlled substance with intent to

deliver – methamphetamine. Before trial, Fitzpatrick filed a motion to suppress the evidence

recovered pursuant to the search.

       Fitzpatrick argued that Kelley did not have probable cause to search the trunk and that the

search of the trunk exceeded the proper scope of the search warrant. The trial court denied the

suppression motion and entered written findings of fact and conclusions of law. The court made

a finding that “[t]here can be air transfer between the trunk of a car and the passenger




                                                  3
No. 50864-8-II


compartment; something that is odiferous in the trunk could cause the passenger compartment to

smell badly as well.” Clerk’s Papers at 80.

       A jury acquitted Fitzpatrick of possession with intent to distribute but convicted him of

the lesser included charge of possession of a controlled substance – methamphetamine.

Fitzpatrick appeals the trial court’s order denying his motion to suppress the evidence seized

pursuant to the search warrant.

                                           ANALYSIS

A.     CONTROLLED SUBSTANCE DETECTION DOG SNIFF AS A SEARCH

       Fitzpatrick argues that the use of a controlled substance detection dog to sniff around his

car without a search warrant constituted an unlawful warrantless search. And he claims that

without the dog’s alert to the presence of controlled substance odors, the State did not have

probable cause to obtain a search warrant for the car. We disagree.

       1.   Legal Principles

       Article I, section 7 of the Washington Constitution states that “[n]o person shall be

disturbed in his private affairs, or his home invaded, without authority of law.” The protected

privacy interest extends to vehicles and their contents. State v. Patton, 167 Wash. 2d 379, 385, 219
P.3d 651 (2009). Article I, section 7 prohibits warrantless searches of vehicles unless an

exception to the warrant requirement applies. State v. Froehlich, 197 Wash. App. 831, 837, 391
P.3d 559 (2017). However, conduct that does not rise to the level of a “search” does not

implicate article I, section 7. See State v. Jones, 163 Wash. App. 354, 361, 266 P.3d 886 (2011)

(addressing open view doctrine).




                                                 4
No. 50864-8-II


        In general, “a search does not occur if a law enforcement officer is able to detect

something using one or more of his senses from a nonintrusive vantage point.” State v. Hartzell,

156 Wash. App. 918, 929, 237 P.3d 928 (2010). This type of observation does not violate article I,

section 7 because “something voluntarily exposed to the general public and observable without

an enhancement device from a lawful vantage point is not considered part of a person’s private

affairs.” Id.

        A dog sniff technically is a type of investigative device. See State v. Mecham, 186
Wash. 2d 128, 147, 380 P.3d 414 (2016). Therefore, whether using a controlled substance

detection dog sniff to detect the odor of controlled substances constitutes a search depends on the

specific circumstances of the case. Hartzell, 156 Wash. App. at 929.1 The court in Hartzell stated

the general rule: “[A]s long as the canine ‘sniffs the object from an area where the defendant

does not have a reasonable expectation of privacy, and the canine sniff itself is minimally

intrusive, then no search has occurred.’ ” Id. (quoting State v. Boyce, 44 Wash. App. 724, 730, 723
P.2d 28 (1986)).

        2.      Analysis

        Here, Fitzpatrick’s car was parked on the side of a public road when Kelo conducted a

sniff around the car. Fitzpatrick was no longer in the car. Both Aguilar and Kelo stayed outside

the vehicle throughout the entire sniff procedure.




1
  The United States Supreme Court has held that a dog sniff is not a search under the Fourth
Amendment to the United States Constitution. E.g., Illinois v. Caballes, 543 U.S. 405, 409, 125
S. Ct. 834, 160 L. Ed. 2d 842 (2005). However, article I, section 7 provides broader protection
in this context. State v. Boyce, 44 Wash. App. 724, 728-30, 723 P.2d 28 (1986).



                                                 5
No. 50864-8-II


       In Hartzell, the court addressed whether a dog sniff of the air by an open car window was

a search. 156 Wash. App. at 928-30. In that case, a dog sniffed a bullet hole in a car parked in a

driveway and then located the gun that caused the hole nearby. Id. at 927-28. The court held

that the dog sniff was not a search because the defendant “did not have a reasonable expectation

of privacy in the air coming from the open window of the vehicle.” Id. at 929-30. In addition,

the defendant no longer was in the car, the dog was sniffing from a lawful vantage point outside

the car, and “[t]he sniff was only minimally intrusive.” Id. at 930.

       The Supreme Court in Mecham cited Hartzell with approval, in a parenthetical

characterizing Hartzell’s holding as “canine sniff outside of car window is not a search because

suspects have no reasonable expectation of privacy in air outside a car window.” Mecham, 186
Wash. 2d at 147.

       The analysis in Hartzell, confirmed in Mecham, compels the conclusion here that the dog

sniff of the air around Fitzpatrick’s car was not a search. If anything, the dog sniff in this case

was less intrusive than the dog sniff in Hartzell. There, the dog sniffed the exterior of a car that

was parked in a private driveway. Hartzell, 156 Wash. App. at 927. Here, Kelo sniffed

Fitzpatrick’s vehicle when it was parked on the side of a public road.

       Fitzpatrick argues that we should follow State v. Dearman, 92 Wash. App. 630, 633-37,

962 P.2d 850 (1998). In Dearman, the court considered whether a dog sniff of the seams along a

garage door to detect the odor of marijuana was a warrantless search under article I, section 7.

Id. at 632-34. The court stated that the use of a trained controlled substance detection dog is an

intrusive means of observation because it exposes private information that the police could not

have obtained using only one or more of their senses from a lawful vantage point. Id. at 635.



                                                  6
No. 50864-8-II


The court also stated that using a significantly enhanced sensory instrument, such as a dog sniff,

constituted a search because the defendant had a heightened expectation of privacy inside his

private dwelling. Id. at 636-37.

       However, Dearman involved a dog sniff of a garage and implicated the privacy interests

associated with private dwellings. Id. at 632, 636. Dwellings receive more protection under

article I, section 7 than vehicles. See State v. Vrieling, 144 Wash. 2d 489, 494-95, 28 P.3d 762

(2001) (noting that motor vehicles do not receive the same heightened privacy protection as

private homes). This case, like Hartzell, involves a dog sniff around a vehicle and the privacy

interests are distinguishable. In fact, the court in Hartzell did not even mention Dearman in its

analysis.

       Fitzpatrick also claims that Hartzell is inapplicable because the court “engaged in a

Fourth Amendment analysis that was inapplicable to the article I, section 7 issue before it.” He

claims that Hartzell and other cases upholding dog sniffs were wrongly decided because the

privacy protections under article I, section 7 do not depend on a person’s subjective expectation

of privacy. However, the court in Hartzell grounded its decision on the general rule that

something observable by the general public “is not considered part of a person’s private affairs.”
156 Wash. App. at 929. That general rule tracks the language of article I, section 7.

       We hold that the dog sniff of the air around Fitzpatrick’s vehicle was not a search and

therefore was not unlawful under article I, section 7.




                                                 7
No. 50864-8-II


B.     SEARCH WARRANT VALIDITY

       Fitzpatrick argues that there was insufficient probable cause to support the search warrant

because the search warrant affidavit did not include information demonstrating that Aguilar and

Kelo could reliably detect controlled substance odors. We disagree.

       1.   Probable Cause

       Both the Fourth Amendment to the United States Constitution and article I, section 7

require probable cause to support the issuance of a search warrant. See State v. Figeroa Martines,

184 Wash. 2d 83, 90, 355 P.3d 1111 (2015) (Fourth Amendment); State v. Ollivier, 178 Wash. 2d 813,

846, 312 P.3d 1 (2013) (article I, section 7). “Probable cause exists when the affidavit in support

of the search warrant ‘sets forth facts and circumstances sufficient to establish a reasonable

inference that the defendant is probably involved in criminal activity and that evidence of the

crime may be found at a certain location.’ ” Ollivier, 178 Wash. 2d at 846-47 (quoting State v.

Jackson, 150 Wash. 2d 251, 264, 76 P.3d 217 (2003)).

       There must be “a nexus between criminal activity and the item to be seized and between

that item and the place to be searched.” State v. Neth, 165 Wash. 2d 177, 183, 196 P.3d 658 (2008).

A search warrant affidavit must identify specific facts and circumstances from which the

magistrate can infer that evidence of the crime will be found at the place to be searched. State v.

Thein, 138 Wash. 2d 133, 147, 977 P.2d 582 (1999).

       We review de novo a trial court’s assessment of probable cause at a suppression hearing,

giving deference to the magistrate’s determination. Neth, 165 Wash. 2d at 182; see also State v.

Dunn, 186 Wash. App. 889, 896, 348 P.3d 791 (2015). We consider only the information

contained in the affidavit supporting probable cause. Neth, 165 Wash. 2d at 182.



                                                 8
No. 50864-8-II


       “Generally, an ‘alert’ by a trained drug dog is sufficient to establish probable cause for

the presence of a controlled substance.” State v. Jackson, 82 Wash. App. 594, 606, 918 P.2d 945

(1996). However, for an alert by a controlled substance detection dog to contribute to probable

cause, the State must establish the dog’s reliability. State v. Flores-Moreno, 72 Wash. App. 733,

741, 866 P.2d 648 (1994). The dog’s training and past experience may establish its reliability.

Id.

       2.   Analysis

       Fitzpatrick argues that the State did not establish Kelo’s reliability because the search

warrant affidavit contains no information about the dog’s track record. He cites two cases in

which the court mentioned the detection dog’s track record in determining that the dog was

reliable: Flores-Moreno, 72 Wash. App. at 741; Jackson, 82 Wash. App. at 606.

       However, no court has held that the State must demonstrate a controlled substance

detection dog’s successful track record to show that the dog is reliable for purposes of supporting

probable cause. The only court to expressly address this issue held that the State could establish

a controlled substance detection dog’s reliability based on “a statement that the dog is trained or

certified, without a showing of the dog’s track record.” State v. Gross, 57 Wash. App. 549, 551,

789 P.2d 317 (1990), overruled on other grounds by Thein, 138 Wash. 2d 133. The court also cited

federal cases stating that a dog’s reliability could be established based on training alone. Gross,
57 Wash. App. at 551. The court held that the dog was reliable for purposes of supporting

probable cause because the search warrant affidavit had stated that the dog was trained to detect

drugs. Id. at 551-52.




                                                 9
No. 50864-8-II


       Here, the search warrant affidavit included a statement by Aguilar establishing that he

had completed over 200 hours of training as a canine handler for the detection of controlled

substances and he and Kelo were certified as a canine team. Aguilar stated that one of the

specific areas of training was vehicle searching. This information was sufficient to show that

Kelo could reliably detect controlled substance odors.

       Fitzpatrick argues that we must determine whether Kelo was reliable under the Aguilar-

Spinelli2 test, which is used in the context of probable cause based on an informant’s tip. He

cites Florida v. Harris, 568 U.S. 237, 244-46, 133 S. Ct. 1050, 185 L. Ed. 2d 61 (2013), for the

proposition that we treat a detection dog alert like an informant’s tip in determining if the

information is reliable enough to support probable cause.

       However, nothing in the Court’s holding in Harris suggests that courts must apply the

Aguilar-Spinelli test to a controlled substance detection dog alert. In fact, the Court stated that

evidence of a dog’s satisfactory completion of a certification or training program can

presumptively establish the dog’s reliability. Id. at 246-47.

       We conclude that the State adequately demonstrated Kelo’s reliability in the search

warrant affidavit by stating that he had completed an extensive training program and was up-to-

date on his certification as a controlled substance detection dog. Therefore, we hold that the trial

court did not err in ruling that there was probable cause to obtain a search warrant of the car

based on Kelo’s alert to the presence of controlled substance odors.




2
Aguilar v. Texas, 378 U.S. 108, 84 S. Ct. 1509, 12 L. Ed 2d 723 (1964); Spinelli v. U.S., 393
U.S. 410, 89 S. Ct. 584, 21 L. Ed 2d 637 (1969).


                                                 10
No. 50864-8-II


C.     CHALLENGED FINDING OF FACT

       Fitzpatrick argues that the trial court erred in making a finding of fact that there could be

air flow between the trunk and passenger compartments of a car.3 He claims that this finding is

not supported by the evidence and therefore that the search warrant should have been limited to

the passenger compartment of the car. We hold that any such error was harmless.

       We review a trial court’s written findings in a ruling on a motion to suppress to determine

whether they are supported by substantial evidence. Froehlich, 197 Wash. App. at 837. Evidence

is substantial if it is enough to persuade a fair-minded person of the truth of the stated premise. Id.

Unchallenged findings are treated as verities on appeal. State v. Betancourth, 190 Wash. 2d 357,

363, 413 P.3d 566 (2018). An error regarding a finding of fact is harmless if it appears beyond a

reasonable doubt that the finding does not materially affect the trial court’s conclusions of law.

State v. Coleman, 6 Wash. App. 2d 507, 516, 431 P.3d 514 (2018).

       Here, any error in the challenged finding of fact was harmless because this finding was

immaterial to the suppression motion. The search warrant affidavit requested permission to

search the entire vehicle, including any locked or unlocked compartments or containers. “A

warrant to search a vehicle would support a search of every part of the vehicle that might contain

the object of the search . . . [and] applies equally to all containers.” U.S. v. Ross, 456 U.S. 798,

821-22, 102 S. Ct. 2157, 72 L. Ed. 2d 572 (1982); see also State v. Witkowski, 3 Wash. App. 2d

318, 325-26, 415 P.3d 639, rev. denied 191 Wash. 2d 1016 (2018). Further, the affidavit stated,


3
  Fitzpatrick also assigns error to two other findings of fact. However, he provides no argument
stating how the trial court erred in making those findings. This court may decline to address
assignments of error that are not supported by argument or authority. RAP 10.3(a)(6); State v.
Cherry, 191 Wash. App. 456, 464 n.3, 362 P.3d 313 (2015). Accordingly, we decline to address
these assigned errors.


                                                  11
No. 50864-8-II


and the trial court made an unchallenged finding of fact, that Kelo had sniffed intently at the

trunk area of the car during the free air sniff.

        The trial court’s unchallenged findings and the affidavit’s specific description of the areas

to be searched support the trial court’s conclusion that the search warrant authorized a search of

the entire vehicle, including the trunk.

        Accordingly, we hold that even if the trial court erred in finding that there could be air

flow between the trunk and passenger compartment of a car, the error was harmless because the

finding does not affect the validity of the trial court’s suppression ruling.

                                           CONCLUSION

        We affirm Fitzpatrick’s conviction.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                        MAXA, C.J.


 We concur:



 WORSWICK, J.




 GLASGOW, J.




                                                   12